UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BRANDON MICHAEL JACOBS,

               Plaintiff,
       v.
                                                       Civil Action No. 19-3077 (TJK)
UNITED STATES,

               Defendant.


                                   MEMORANDUM OPINION

       Brandon Michael Jacobs, proceeding pro se, asserts that the United States, “Milt,” or

“Big Brother” owes him $900 million “for the annulment of Programs from express to implied.”

ECF No. 3 (“Amended Complaint”) ¶¶ 2–3. For the reasons stated below, the Court dismisses

the Amended Complaint without prejudice, sua sponte, for failure to comply with Federal Rule

of Civil Procedure 8(a).

       Although pro se plaintiffs are generally held to a less stringent standard, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), they must still comply with the Court’s procedural rules, “and

district courts have discretion to dismiss a pro se plaintiff’s complaint sua sponte for non-

compliance,” Fontaine v. JPMorgan Chase Bank, N.A., 42 F. Supp. 3d 102, 107 (D.D.C.

2014). Rule 8(a) states that, at a minimum, a complaint must provide “a short and plain

statement of the grounds for the court’s jurisdiction” and a “statement of the claim showing that

the pleader is entitled to relief.” Although Jacobs alleges that the statute of limitations for suits

against the United States under 28 U.S.C. § 2401 abridges his First Amendment right to petition

the government, the Court’s grounds for jurisdiction and the underlying merits of the Amended

Complaint are indecipherable. The Amended Complaint includes conclusory citations to the

Privacy Act of 1974 and sovereign immunity doctrine. Amended Complaint ¶¶ 1–2. Jacobs also
alleges that the Attorney General and the National Security Agency are involved in some sort of

conspiracy, see id. ¶¶ 3–5, and that Jacobs has “Independence, Conspiracy, Top, and Money in

[his] Classified Information Database,” id. ¶ 5. In any event, “a limitations period does not

prevent an individual from petitioning the government; it just explains when he must do so.”

Hill v. Dailey, 557 F.3d 437, 440 (6th Cir. 2009). The Court will therefore dismiss the Amended

Complaint, ECF No. 3, without prejudice. A separate order will issue.


       SO ORDERED.

                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: October 21, 2019




                                                 2